Determination of respondent Commissioner dated September 11, 1990, which denied the petitioner’s claim for reimbursement of extraordinary services of 24-hour private duty nursing, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Greenfield, J.], entered September 24, 1992) dismissed, without costs and disbursements.
There was substantial evidence that the hospital nursing staff was capable of attending to petitioner’s medical problems obviating the need for 24-hour private duty nursing care (10 NYCRR 85.33 [c]; 18 NYCRR 505.8 [c]). Petitioner’s other claims are not properly before this Court since the IAS Court stayed determination of those issues pending decision on the substantial evidence question. Concur — Murphy, P. J., Carro, Wallach and Ross, JJ.